Appletos, J.
— It is well settled that a shop built upon the land of another, with his consent, remains the personal property of the builder.
In the sale of personal property, the delivery of the thing sold is necessary as against every one but the vendee. As to him the title passes without delivery. The delivery may be actual or symbolical. Where the goods are so situated as to admit of no delivery, the sale will be valid *498without it. Ricker v. Cross, 5 N. H. 511. Where the articles sold are ponderous, a symbolical or constructive delivery will be equivalent in its effect to an actual one. So when goods sold are in a warehouse, the delivery of the key has been deemed sufficient. The delivery of wine in_ a cellar is held to be made by a delivery of the keys of the cellar. The title to a ship at sea may pass by a delivery of the bill of sale. In this case the shop was unsusceptible of manual tradition from its bulk. The delivery of the key was as complete a delivery as the subject matter reasonably admitted, and if in good faith, is sufficient to pass the title. 2 Kent’s Com. 393; Ludwig v. Fuller, 17 Maine, 162.
The good faith of the sale is fully affirmed by the finding’ of the jury. Exceptions overruled.
Judgment on the verdict.
Tenney, J., did not sit.